DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Regarding the amendment filed 07/18/2022: Claims 1-20 are pending. 

Response to Arguments
Claim Objections
Applicant's arguments regarding the objection of claim 19 have been fully considered and are persuasive.  Therefore the objection has been withdrawn.

Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-7 under 35 U.S.C. 102(a)(1) and 102(b)(2) as being anticipated by Growcock et al (US 2010/0283492 A1, cited in IDS, heretofore referred as Growcock) have been fully considered and are not persuasive. 
Regarding claim 1, Applicant argues: “Applicant respectfully submits that Growcock does not disclose, teach or suggest, "determining wettability of direct emulsion drilling fluid" as recited in independent claim 1. 
For at least the foregoing reasons, Applicant respectfully submits that independent claim 1 and its respective dependent claims, claims 3-7, are patentable over Growcock. Applicant therefore respectfully requests withdrawal of the rejection of claims 1 and 3-7 under 35 U.S.C. § 102(a) over Growcock.”.  The Examiner respectfully disagrees, Growcock does teach “determining wettability of direct emulsion drilling fluid (Growcock; Fig 1, Element 100, Fig 3, Par 0016, and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid while using an ES meter)”.  More specifically, Growcock teaches that “oil-wetting properties of the drilling fluid”, i.e. the wettability are measuring using an electrical stability meter.  Furthermore, Growcock teaches the drilling fluid is an emulsion in paragraph [0015] and that the drilling fluid is has mud in it, see paragraphs [0020] and [0022], which means it is a direct emulsion drilling fluid.  Therefore the rejection stands

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 8-9 under 35 U.S.C. 103 as being unpatentable over Growcock in view of Jamison et al (US 2016/0024906 A1, cited in IDS, heretofore referred to as Jamison) have been fully considered and are not persuasive.  See above arguments regarding “determining wettability of direct emulsion drilling fluid”.

Applicant's arguments regarding the rejection of claims 10-15 under 35 U.S.C. 103 as being unpatentable over Jamison in view of Growcock have been fully considered and are not persuasive. 
See above arguments regarding “determining wettability of direct emulsion drilling fluid”.

Applicant's arguments regarding the rejection of claims 16-20 under 35 U.S.C. 103 as being unpatentable over Jamison in view of Growcock have been fully considered and are persuasive. Therefore the rejection has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) and 102(b)(2) as being anticipated by Growcock et al (US 2010/0283492 A1, cited in IDS, heretofore referred as Growcock).

Regarding claim 1, Growcock teaches a method of determining wettability (Growcock; Fig 1, Element 100, Fig 3, Par 0016, and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid while using an ES meter) of direct emulsion drilling fluid (Growcock; Par 0015, Par 0020, and Par 0022; Growcock teaches the drilling fluid is an emulsion and that the drilling fluid is has mud in it, i.e. a direct emulsion drilling fluid) comprising: measuring an electrical stability voltage of the direct emulsion drilling fluid (Growcock; Fig 3, Par 0023 and 0025); and correlating the electrical stability voltage to wettability of the direct emulsion drilling fluid (Growcock; Par 0024).


Regarding claim 3, Growcock teaches the method of claim 1 wherein the step of correlating comprises comparing the ES voltage to a calibration curve (Growcock; Par 0018; Growcock teaches the configuration files for the ES meter contain ramp rates and waveforms used to compare the properties of the measured electrical stability to the measurement waveform to determine the desired property of the fluid).

Regarding claim 4, Growcock teaches the method of claim 1 wherein the step of measuring comprises: selecting a breakdown current (Growcock; Fig 3, Element 310, Par 0007, and Par 0025; Growcock teaches selecting a threshold current): passing a ramping AC current through a first electrode (Growcock; Fig 2, Element 206 and Par 0027) in electrical communication with the drilling fluid (Growcock; Fig 3, Element 310 and Par 0025): measuring a transmitted current at a second electrode (Growcock; Fig 2, Element 206 and Par 0027) in electrical communication with the drilling fluid (Growcock; Fig 1, Element 100 and Par 0016); and determining the ES voltage by comparing the transmitted current to the breakdown current (Growcock; Fig 3, Element 312 and Par 0027; Growcock teaches measuring the voltage between the two electrodes and comparing the measured current to the threshold current).

Regarding claim 5, Growcock teaches the method of claim 4 wherein the breakdown current is between about 1 μA to about 1000 μA (Growcock; Par 0018; Growcock teaches a current around 61 μA).

Regarding claim 6, Growcock teaches the method of claim 1 wherein the drilling fluid is a direct emulsion drilling fluid (Growcock; Par 0028; Growcock teaches using oil based drilling fluid, which are direct emulsion fluids).

Regarding claim 7, Growcock teaches the method of claim 1 further comprising obtaining the drilling fluid from a wellbore drilling operation (Growcock; Par 0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Growcock in view of Jamison et al (US 2016/0024906 A1, cited in IDS, heretofore referred to as Jamison).

Regarding claim 8, Growcock teaches the method of claim 7.
Growcock does not teach wherein the obtaining comprises obtaining the drilling fluid before the drilling fluid enters a drill string.
Jamison teaches wherein the obtaining comprises obtaining the drilling fluid before the drilling fluid enters a drill string (Jamison; Par 0039 and 0040).
Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the method of Growcock with the obtaining of fluid of Jamison in order to better monitor the drilling fluid over time (Jamison; Par 0038).

Regarding claim 9, Growcock teaches the method of claim 7.
Growcock does not teach wherein the obtaining comprises obtaining the drilling fluid after the drilling fluid exits a wellbore.
Jamison teaches wherein the obtaining comprises obtaining the drilling fluid after the drilling fluid exits a wellbore (Jamison; Par 0039 and 0040).
Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the method of Growcock with the obtaining of fluid of Jamison in order to better monitor the drilling fluid over time (Jamison; Par 0038).

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison in view of Growcock.
Regarding claim 10, Jamison teaches a system (Jamison; Fig 1, Element 100) comprising: a conduit (Jamison; Fig 1, Element 122) fluidically coupled to a wellbore (Jamison; Fig 1, Element 116) and configured to receive a drilling fluid from the wellbore (Jamison; Par 0032; Jamison teaches the drilling fluid is sent from the processing area to the drill string and back through the processing area); measuring equipment (Jamison; Fig 1, Element 128 and Par 0033; Jamison teaches equipment to measure the fluid is in the fluid processing area).
	Jamison is silent on the system to determine wettability of the direct emulsion drilling fluid and the measuring equipment being an electrical stability (ES) meter comprising electrodes in electrical communication with the drilling fluid; and a signal processor communicably coupled to the ES meter configured to receive an output signal from the ES meter and correlate the output signal to wettability of the direction emulsion drilling fluid.
	Growcock teaches the system to determine wettability of the direct emulsion drilling fluid (Growcock; Fig 1, Element 100, Fig 3, Par 0016, and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid while using an ES meter) of direct emulsion drilling fluid (Growcock; Par 0015, Par 0020, and Par 0022; Growcock teaches the drilling fluid is an emulsion and that the drilling fluid is has mud in it, i.e. a direct emulsion drilling fluid) and the measuring equipment being an electrical stability (ES) meter (Growcock; Fig 1, Element 100) comprising electrodes (Growcock; Fig 2, Element 206) in electrical communication with the drilling fluid (Growcock; Fig 3, Par 0023 and 0025); and a signal processor (Growcock; Fig 1, Element 102) communicably coupled to the ES meter configured to receive an output signal from the ES meter and correlate the output signal to wettability of the direct emulsion drilling fluid (Growcock; Fig 3 and Par 0024; Growcock teaches measuring the electrical stability to determine the wetting properties of the drilling fluid).
	Before the effective filing date of the invention it would have been obvious to person of ordinary skill in the art to use the equipment of Growcock with the system of Jamison in order to better monitor the automatically to determine the current state of the drilling fluid (Growcock; Par 0005).
	
Regarding claim 11, the combination of Jamison and Growcock teaches the system of claim 10.  Jamison further teaches wherein the conduit is at least one of a conduit fluidically coupled to a wellbore annulus, a conduit fluidically coupled to a retention pit, a conduit fluidically coupled to a mud pump, or a feed pipe fluidically coupled to a drill string (Jamison; Par 0039 and 0040; Jamison teaches the conduit is connected to a retention pit).

Regarding claim 12, the combination of Jamison and Growcock teaches the system of claim 11.  Growcock further teaches wherein the ES meter is configured to measure a current transmitted through the drilling fluid (Growcock; Par 0024; Growcock teaches the ES meter gathers current data from the drilling fluid).

Regarding claim 13, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the ES meter is configured to provide a ramping AC current through the drilling fluid (Growcock; Fig 3, Element 310 and Par 0025).

Regarding claim 14, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the ES meter is configured to output an ES voltage of the drilling fluid (Growcock; Fig 3, Element 314 and Par 0027).

Regarding claim 15, the combination of Jamison and Growcock teaches the system of claim 10.  Growcock further teaches wherein the signal processor comprises a computer including a processor (Growcock; Fig 1, Element 102 and Par 0018) and a machine-readable storage medium having instructions stored thereon which include instructions to correlate the output signal to a wettability (Growcock; Par 0018; Growcock teaches the configuration files for the ES meter are on a USB drive and contain ramp rates and waveforms used to compare the properties of the measured electrical stability to the measurement waveform to determine the desired property of the fluid).


Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In claim 1, the specific limitations of  “… determining if the measured ES voltage is below a threshold ES value corresponding to water wet direct emulsion drilling fluids, determining if the measured ES voltage is above a different threshold ES value corresponding to oil wet direct emulsion drilling fluids; and correlating the ES voltage to a wettability of the direct emulsion drilling fluid.” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 
Claims 17-20 are allowed for depending from allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Chen teaches a method of measuring formation electrical stability.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM S CLARKE/Examiner, Art Unit 2858                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858